Exhibit 99.1 For Immediate Release Contacts: (News Media) Tony Zehnder, 312.396.7086 (Investors) Scott Galovic, 317.817.3228 CNO Announces Departure of EVP of Technology and Operations Carmel, Ind., December 14, 2010 – CNO Financial Group, Inc. (NYSE:CNO) today announced that Russell Bostick, executive vice president of technology and operations, has left CNO to pursue other opportunities.A search is underway for a new leader for technology and operations, and the company anticipates that the search will be completed shortly. CNO is a holding company.Our insurance subsidiaries - principally Bankers Life and Casualty Company, Colonial Penn Life Insurance Company and Washington National Insurance Company - serve working American families and seniors by helping them protect against financial adversity and provide for a more secure retirement.For more information, visit CNO online at www.CNOinc.com. - # -
